DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 09/20/2019 and 04/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                          
                                                      Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites limitation of "a upper portion" in line 3. This limitation is interpreted to be a typographical error and should recite -- an upper portion --. 
                                            Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 8-10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (CN101149170, see attached translation). 
In regards to claim 1, Kim discloses an air conditioner (refer to Figs. 1-2) comprising: a housing (10, main body) in which an outlet (side and front outlets 13, 14, 15) is formed; a heat exchanger (11) positioned inside the housing (as can be seen in Figs. 1-2); a fan (centrifugal fan 34) positioned behind the heat exchanger (11) and configured to blow air to the heat exchanger (as can be seen in Fig. 2); and a filter assembly (filters 41 and 42) coupled to the housing (11) and configured to filter air entering the fan (34) and cover a rear portion of the fan (as can be seen in Fig. 2). 
In regards to claim 2, Kim meets the claim limitations as set forth above in the rejection of claim 1. Further, Kim teaches further comprising a fan guard (fan duct 31 is being considered as fan guard) configured to partition the fan (34) from the heat exchanger (11), (as can be seen in Fig. 2).  
In regards to claim 6, Kim meets the claim limitations as set forth above in the rejection of claim 2. Further, Kim teaches wherein the housing (10) comprises a rear panel (rear panel of housing 10 that makes up the suction port 12; Fig. 2) which forms a rear surface of the housing (rear end of the main body 10; par. 49; Fig. 2) to which the fan guard (31) is couplable (as can be seen in Fig. 2), while the fan guard (31) is coupled to the rear panel (as can be seen in Fig. 2), the rear panel and the fan guard (31) partition a front space in which the heat exchanger (11) is positioned from a rear space in which the filter assembly (41) is positioned (as can be seen in Fig. 2).  

In regards to claim 8, Kim meets the claim limitations as set forth above in the rejection of claim 1. Further, Kim teaches wherein the filter assembly comprises: a filter (41, 42) configured to filter air entering the fan (34); and a filter frame (corresponding to support device 43 and 50) to support the filter (41, 42), wherein the filter frame (43/50) comprises a frame guard (55) formed in a lattice shape to protect the fan (refer to pars. 36 and 41), (note: that a lattice shape is being considered as a frame with opening to pass air through and meeting the limitation).
In regards to claim 9, Kim meets the claim limitations as set forth above in the rejection of claim 8. Further, Kim teaches wherein the filter frame (43/50) comprises an inner frame (rear portion of frame guard 55) and an outer frame (front portion of frame guard 55), respectively, to support a front side and a rear side of the filter (as can be seen in Figs. 2-3), and the frame guard (55) is formed in the inner frame such that a front surface of the frame guard faces the fan (as can be seen in Fig. 2).  
In regards to claim 10, Kim meets the claim limitations as set forth above in the rejection of claim 8. Further, Kim teaches wherein the filter assembly (41) comprises a first coupling hole (groove 44) and a second coupling hole (groove 45), the second coupling hole being formed in a upper portion of the filter frame (43) and overlapping the first coupling hole formed in an upper portion of the housing, and the filter assembly is fixed at the housing (lower door 19 portion of the housing 10) when the first coupling hole is screwed in with the second coupling hole (refer to par. 42; and figures 2-3).  

   
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101149170, see attached translation) in view of Goettl (US 3913345).
In regards to claim 3, Kim meets the claim limitations as set forth above in the rejection of claim 2. Further, Kim teaches wherein the fan guard (fan duct 31) faces the heat exchanger (11), and a rear surface of the fan duct (31) faces the fan (34), but fails to explicitly teach wherein the fan guard comprises a fan grill guiding air blown from the fan, a front surface of the fan grill faces the heat exchanger, and a rear surface of the fan grill faces the fan.  
       Goettl teaches an air conditioner (1) wherein the fan guard (corresponding to fan housing 34; Fig. 2) comprises a fan grill (54) guiding air blown (as indicated by arrows D; refer to col.4, lines 17-18; Fig. 2) from the fan (50), (as can be seen in Fig. 2), a front surface of the fan grill (54) faces the heat exchanger (refrigerant condenser 12), and a rear surface of the fan grill (54) faces the fan (50), (as can be seen in Fig. 2).
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the fan guard comprises a fan grill guiding air blown from the fan, a front surface of the fan grill faces the heat exchanger, and a rear surface of the fan grill faces the fan as taught by Goettl, in order to direct a blowing air blown from the blower fan 54 toward the air discharge unit 26 (refer to col.4, lines 17-18 of Goettl).
In regards to claim 4, Kim as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Kim as modified teaches wherein the filter assembly (filters 41 and 42) comprises a frame guard (filter support devices 43, 50) formed in a lattice shape, facing a rear surface of the fan (34) and being configured to protect the fan (refer to pars. 36 and 41), (note: that a lattice shape is being considered as a frame with opening to pass air through and meeting the limitation).
In regards to claim 5, Kim meets the claim limitations as set forth above in the rejection of claim 2. Further, Kim teaches wherein when the filter assembly is decoupled from the housing (detachably mounting; par. 36), but fails to explicitly teach the fan being decouplable from the fan guard.  
         However, the term “decouplable from” is an extremely broad term as provided the right tools, nearly everything can be decouplable. Since the fan (34) could be decouplable from the fan guard (31) provided the right tools (i.e. for example during maintenance and cleaning) the fan (34) is considered decouplable.


7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101149170, see attached translation) in view of JEON et al. (US 2017/0159947).
In regards to claim 7, Kim meets the claim limitations as set forth above in the rejection of claim 6, but fails to explicitly teach wherein the heat exchanger is decouplable from the rear panel along a front direction of the fan guard, and the fan and the filter assembly are decouplable from the rear panel along a rear direction of the fan guard.  
        JEON teaches an air conditioner (1; Fig. 1) wherein the heat exchanger (20) is coupled to the rear panel (10b) along a front direction of a fan guard (36), and a blower fan (32) and a filter are coupled to the rear panel (10b) along a rear direction of the fan guard (refer to paragraph 233); and figures 1-2).
          It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the heat exchanger to be decouplable from the rear panel along a front direction of the fan guard, and the fan and the filter assembly are decouplable from the rear panel along a rear direction of the fan guard as taught by JEON, in order to Heat-exchanged air to pass through the (refer to par. 60 of JEON).
In regards to claim 11, Kim meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach wherein the housing comprises a rear panel which forms a rear surface of the housing on which the fan guard is couplable, wherein the fan guard is couplable along a rear direction with respect to the rear panel together with the fan.  
         JEON teaches an air conditioner (1; Fig. 1) wherein the housing (10) comprises a rear panel (10b) which forms a rear surface of the housing (10) on which the flow path forming frame (13) is couplable, wherein the flow path forming frame (13) is couplable along a rear direction with respect to the rear panel (10b) together with the blower fan (32), (refer to par. 57; and figures 1-2).
         It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the housing comprises a rear panel which forms a rear surface of the housing on which the fan guard is couplable, wherein the fan guard is couplable along a rear direction with respect to the rear panel together with the fan as taught by JEON, in order to Heat-exchanged air to pass through the heat exchanger and discharged out of the housing via a discharge unit (refer to par. 60 of JEON).
In regards to claim 20, Kim discloses an air conditioner (refer to Fig. 1) comprising: a housing (10) including a front panel (panel that makes up front discharge port 16), a rear panel (panel that makes up rear suction port 12), and an upper panel (upper portion of discharge port 16) having an opening (discharge port); a heat exchanger (11) positioned inside the housing (10); 
         a fan assembly (assembly having centrifugal fan 34 including fun housing 31) positioned inside the housing (10) between the heat exchanger (10) and the rear panel (panel made up suction port 12) and configured to be decouplable from the housing (10), the fan assembly comprising: a fan guard (fun duct 31), and a fan (34) positioned in the fan guard (31) and configured to blow air to the heat exchanger (11; as can be seen in Fig. 2), but fails to explicitly teach an assembly accommodating guide positioned inside the housing in a longitudinal direction of the housing and configured to guide the fan assembly out of housing through the opening formed in the upper panel. 
        JEON teaches an air conditioner (1; Fig. 1) wherein an assembly (an assembly as can be seen in Fig. 2) accommodating guide (grille 34 is arranged in front of the blower fan 32 to guide an air flow) positioned inside the housing (10) in a longitudinal direction of the housing (10) and configured to guide the fan assembly (air blower unit 30) out of housing through the opening (opening 17) formed in the upper panel (discharge panel 12).
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that an assembly accommodating guide positioned inside the housing in a longitudinal direction of the housing and configured to guide the fan assembly out of housing through the opening formed in the upper panel as taught by JEON, in order to adjust a blowing direction or volume of air blown from the blower fan 32 toward the air discharge unit 40 by adjusting the number, shape, and alignment angle thereof (refer to par. 65 of JEON).                                                              
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101149170, see attached translation) in view of JEON et al. (US 2017/0159947), further in view of Matsui et al. (JP2011-094936, see attached translation).
In regards to claim 12, Kim as modified meets the claim limitations as set forth above in the rejection of claim 11, but fails to explicitly teach wherein the fan guard comprises: at least one catching protrusion couplable to the rear panel; and a coupling portion coupled for the fan guard to be fixed to the rear panel.  
        Matsui teaches an air conditioner (11, refer to Fig. 7) wherein the fan guard (2, refer to Figs. 9-10) comprises: at least one catching protrusion (a plurality of claws 4 and fixing parts 5) couplable to the rear panel (corresponding to main body rear surface portions 21 and 31); and a coupling portion (a claw hole 7 and fixing hole 8) coupled for the fan guard (2) to be fixed to the rear panel (21/31).  
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kim such that the fan guard having at least one catching protrusion couplable to the rear panel and a coupling portion coupled for the fan guard to be fixed to the rear panel as taught by Matsui, in order to remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).
In regards to claim 13, Kim as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein the at least one catching protrusion comprises: an extension portion extending toward a front surface of the rear 
        Matsui teaches an air conditioner (11, refer to Fig. 7) wherein the at least one catching protrusion (4/5) comprises: an extension portion extending toward a front surface of the rear panel (21/31); and a catching portion (bent upward portion of claw of catching protrusion 4; Figs. 9-10) bent from the extension portion and in contact with the front surface of the rear panel (as can be seen in Fig. 12).  
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kim such that the at least one catching protrusion comprises: an extension portion extending toward a front surface of the rear panel; and a catching portion bent from the extension portion and in contact with the front surface of the rear panel as taught by Matsui, in order to remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).
In regards to claim 14, Kim as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein the at least one catching protrusion and the coupling portion are spaced apart from each other within a predetermined distance along a circumference of the fan guard.  
       Matsui teaches an air conditioner (11, refer to Fig. 7) wherein the at least one catching protrusion (4/5) and the coupling portion (7/8) are spaced apart from each other within a predetermined distance along a circumference of the fan guard (2), (as can be seen in Fig. 12).  
remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101149170, see attached translation) in view of PARK et al. (US 2017/0284694).
In regards to claim 15, Kim discloses an air conditioner (refer to Fig. 1) comprising: a housing (10) comprising a front panel (panel that makes up discharge port 16) in which an outlet (discharge port 16) is formed (as can be seen in Figs. 1-2), and a rear panel (panel that makes up rear suction port 12); a heat exchanger (11) positioned inside the housing (10); a fan assembly (assembly having centrifugal fan 34 including fun housing 31) comprising: a fan guard (fan duct 31), and 
        a fan (34) positioned in the fan guard (31) and configured to blow air to the heat exchanger (11), (as can be seen in Fig. 2); and a filter assembly (41, 42) couplable to a rear side of the housing (refer to Fig. 2 for the filter assembly 41 being connected to a rear side of the housing) and configured to filter air entering the fan (34), but fails to explicitly teach the filter assembly covering a rear portion of the fan assembly, wherein the fan assembly is disposed to be decouplable to the rear side of the housing. 
(refer to Fig. 1) wherein the filter assembly (plurality of filters, 2 and 4) covering a rear portion of the fan assembly (blower 14), (as can be seen in Fig. 1), wherein the fan assembly (14) is disposed to be decouplable to the rear side of the housing (as can be seen in Fig. 1). 
        It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the filter assembly covering a rear portion of the fan assembly, wherein the fan assembly is disposed to be decouplable to the rear side of the housing as taught by PARK, in order to prevent any one of the first filter and the second filter from being unnecessarily serviced and to announce the optimum service time depending on the quality of indoor air (refer to par. 19 of PARK).
In regards to claim 16, Kim as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Kim teaches wherein while the filter assembly is decoupled from the housing (detachably mounting; par. 36), but fails to explicitly teach the fan being decouplable from the fan guard.  
       However, the term “decouplable from” is an extremely broad term as provided the right tools, nearly everything can be decouplable. Since the fan (34) could be decouplable from the fan guard (31) provided the right tools (i.e. for example during maintenance and cleaning) the fan (34) is considered decouplable.
        It is also noted that it has been held that from various elements to constructing an integral structure involves only routine skill in the art. Further, the applicant's attention is respectfully called to MPEP 2144.04, section V, Making Portable, Integral, Separable, 
In regards to claim 18, Kim as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Kim teaches wherein the filter assembly (filters 41 and 42) comprises: a filter (41/42) configured to filter air entering the fan (34); and 
        a filter frame (corresponding to support device 43 and 50) comprising an inner frame (rear portion of frame guard 55) and an outer frame (front portion of frame guard 55) respectively supporting a front portion and a rear portion of the filter (41), 
        wherein the inner frame comprises a frame guard (fan duct 31 is being considered as fan guard) including a front surface facing the fan (34) and which is formed in a lattice shape to protect the fan (refer to pars. 36 and 41), (note: that a lattice shape is being considered as a frame with opening to pass air through and meeting the limitation).  
In regards to claim 19, Kim as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Kim teaches wherein the rear panel (panel that makes up rear suction port 12) and the fan guard (fan duct 31) are configured to partition a front space (upper space behind the heat exchanger 11; Fig. 2) in which the heat exchanger (11) is positioned from a rear space in which the filter assembly (41) is positioned (as can be seen in Fig. 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101149170, see attached translation) in view of PARK et al. (US 2017/0284694), further in view of Matsui et al. (JP2011-094936, see attached translation).
In regards to claim 17, Kim as modified meets the claim limitations as set forth above in the rejection of claim 15, but fails to explicitly teach wherein the fan guard comprises: at least one catching protrusion couplable to the rear panel; and a coupling portion coupled for the fan guard to be fixed to the rear panel, wherein the at least one catching protrusion and the coupling portion are spaced apart from each other within a predetermined distance along a circumference of the fan guard.  
          Matsui teaches an air conditioner (11, refer to Fig. 7) the fan guard (2; Figs. 9-10) comprises: at least one catching protrusion (a plurality of claws 4 and fixing parts 5) couplable to the rear panel (corresponding to main body rear surface portions 21 and 31); and a coupling portion (a claw hole 7 and fixing hole 8) coupled for the fan guard (2) to be fixed to the rear panel (21/31), wherein the at least one catching protrusion (4/5) and the coupling portion (7/8) are spaced apart from each other within a predetermined distance along a circumference of the fan guard (2), (as can be seen in Fig. 12).  
         It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kim such that the fan guard comprises: at least one catching protrusion couplable to the rear panel; and a coupling portion coupled for the fan guard to be fixed to the rear panel, wherein the at least one catching protrusion and the coupling portion are spaced apart from each other within a predetermined distance along a circumference of the fan guard as taught by Matsui, in order to remove the fan guard without a tool, and to reliably prevent an accident of contact of the fingers with the fan due to an erroneous operation (refer to par. 31 of Matsui).
                                                         Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763